Citation Nr: 0615428	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-12 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision from 
the San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO). 

In June 2005, the veteran submitted additional evidence, and 
waived RO consideration of that evidence.  38 C.F.R. § 
20.1304 (2005).


FINDINGS OF FACT

1.  The veteran's claimed in-service stressors during his 
Korean service are not combat related.

2.  The veteran's claimed in-service stressors during his 
Korean service have not been corroborated by service records 
or other credible supporting evidence.

3.  The record includes diagnoses of various psychiatric 
disorders, to include PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In July 2002, the RO sent the veteran a letter regarding the 
VA's general duty to notify and assist the veteran pertaining 
to service connection claims.  In December 2003, the RO sent 
the veteran a letter requesting a description of the stressor 
or stressor events which he believes led to his PTSD.  The 
veteran was informed that the stressor must be verified and 
advised that he was responsible for providing sufficient 
information to facilitate verification of the stressor.  The 
Board concludes that the RO letters sent in July 2002 and 
December 2003, adequately informed the veteran of the 
information and evidence needed to substantiate his claim for 
service connection for PTSD, complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to his claim.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  He was told to submit 
evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that 
adequate VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision on claim for VA benefits.  
This was not accomplished.  However, the July 2002 and 
December 2003 letters provided the veteran adequate notice 
after the initial denial of the claim in September 2002.  So 
any defect with respect to the timing or language of the 
notice was nonprejudicial and therefore, merely harmless 
error.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  He was 
afforded two VA PTSD examinations.  He submitted numerous 
statements in support of his claim.  As such, the record is 
sufficient for a decision.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish the severity of the condition or the effective date 
for the disability.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

II.  Factual Background 

The veteran contends that he has PTSD due to experiencing two 
traumatic events while serving on active duty.  First, he 
reports that, in July 1954, while serving in Korea, he 
attempted to light a gas stove which exploded, resulting in 
shock, temporary blindness, hearing loss, respiratory 
problems, and facial and hair burns.  His injuries required 
three weeks of sick leave.  Second, he reports that, in 
November 1954, while serving in Japan, someone told him that 
a relative died and he was sent home.  When he arrived home, 
he discovered that no relative had died.  He was allowed to 
stay in Puerto Rico and serve there until his discharge in 
May 1955.  He also noted that, besides his inservice physical 
injuries, he has been suffering from nervousness, depression, 
flashbacks, and explosive temper since separation from 
service in 1955.  

The veteran's service personnel records note that he was 
reassigned from Japan to Puerto Rico in November 1954, where 
he remained until discharge in May 1955.  

The service medical records contained in the claims folder 
noted that the veteran sustained a cut on his left big toe in 
December 1953.  A report of medical history and a report of 
medical examination for separation from service dated in 
April and May 1955 are also of record.  In the report of 
medical history, the veteran described his health as good and 
denied having had any illness or injury; ear, nose, or throat 
trouble; running ears; sinusitis; or shortness of breath.  
The physician elaborated that the veteran had a negative 
medical history.  According to the separation examination 
report, clinical evaluations of the veteran's mental state, 
head, face, scalp, neck, nose, sinuses, ears, and lungs were 
normal.  Also, his hearing was 15/15 for spoken and whispered 
voice.  In a summary of defects and diagnoses, the examiner 
reported "NONE".  

Post-service VA medical records note that the veteran was 
treated for a contused wound on his forehead in February 
1956, and for possible neuritis of the supraorbital nerve in 
June 1956.  

A private hospital report dated in September 1976 noted that 
the veteran had complaints of frequent headaches affecting 
the right side of his face.  The report contains the note 
"Sinusitis 15 yrs ago".  X-rays revealed cloudiness in both 
maxillary antrums compatible with sinusitis.  In March 1979, 
the veteran was treated for symptoms of headache and nasal 
congestion.  A diagnosis of recurring nasal polyps and 
sinusitis were noted.  In July 1979, the veteran was treated 
for left earache and complaints of bilateral tinnitus.  
Medical records indicate that he had similar symptoms in 
October 1979.  A physician recorded a diagnosis of chronic 
allergic sinusitis.  In June 1980, the veteran was diagnosed 
to have otomycosis of the right ear and perforation of the 
left eardrum.  The veteran was hospitalized in January 1983 
for nasal septal repair, bilateral ethmoidectomy, and 
tonsillectomy.  In March 1983, he complained of bilateral 
hearing loss.  After an audiological evaluation in April 
1985, an examiner recorded an impression of bilateral 
functional hearing loss.

In March 1985, the veteran applied for VA compensation 
benefits.  He stated that he had hearing loss in 1953 and 
sinusitis in 1955.  On VA ears, nose and throat examination 
in June 1985, the veteran noted that in service in 1953 he 
lost hearing in both ears and has had sinusitis since 1977.  
He made no mention of any inservice explosion.  

Records of more recent VA treatment show that the veteran was 
treated for left external otitis in July 1993.  In December 
1994, a VA examiner recorded a diagnosis of sinusitis.

In December 1994, the veteran requested compensation 
benefits.  He stated that he had hearing loss and a 
respiratory disorder due to an accident in Korea in July 
1954.  

In a sworn statement given in December 1995, the veteran and 
a service acquaintance stated that in July 1954, the veteran 
was working in his company's kitchen when a gas tank 
exploded.  According to the statement, the veteran sustained 
burns to his face and his respiratory passages were affected.  
Because of the burns, the veteran was under medical treatment 
and did not work for three weeks.  The service acquaintance 
stated that he witnessed the veteran's injuries shortly after 
the accident.  Since the accident, the veteran stated that he 
had been suffering from sinusitis and hearing problems.  The 
statement indicates that the records which documented the 
accident were burned and there is no evidence of the 
accident.  He also submitted the statements of numerous 
relatives, friends, and former co-workers who indicated that, 
since separation from service, the veteran has told them 
about the inservice gas explosion and they have noted his 
explosive behavior, tinnitus, hearing loss, and sinusitis.  
In addition, the veteran's wife stated that she met the 
veteran in 1960, and he and his parents told her about his 
having to return home from Japan in November 1954 because he 
was erroneously informed that a family member had died.  The 
veteran's brother stated that, in 1956, the veteran had 
nightmares, due to two inservice traumatic events, and would 
awake and ask who had died in the family because he was sent 
home with an emergency pass due to being erroneously informed 
that a family member had died.  

During a VA ear, nose, and throat examination in February 
1996, the veteran complained of decreased hearing of many 
years' duration.  The examiner reported a diagnosis of 
allergic rhinitis and bilateral impacted cerumen.  During a 
VA audiological examination, the veteran complained of 
bilateral hearing loss.  He also complained of constant 
tinnitus.  He gave a history of otitis media and acoustic 
trauma from an explosion while in Korea.  He denied any 
history of civilian occupational noise exposure.  Pure tone 
air conduction thresholds showed mild to severe sensorineural 
hearing loss in the right ear and mild to moderately severe 
sensorineural hearing loss in the left ear.

The veteran also underwent a VA general medical examination 
in February 1996.  At that time, he reported that while in 
Korea he had sustained facial burns when a propane gas tank 
exploded.  He also reported that he inhaled hot fumes.  He 
denied any history of lung disease or cigarette smoking.  The 
examiner found no abnormalities of the veteran's skin.  There 
was no facial asymmetry.  There were no abnormalities of the 
nose, sinuses, mouth, throat, or ears.  The veteran's lungs 
were clear to auscultation.  The only pertinent diagnosis 
reported by the examiner was chronic sinusitis by history.

A VA nose, sinus, larynx and pharynx examination was 
conducted in May 2001.  The examiner stated that there was no 
recorded evidence of ear pathology prior to 1979, 24 years 
after service.  The examiner opined that there was no 
evidence that the veteran's chronic sinusitis, allergic 
rhinitis, tinnitus and hearing loss are in any way related to 
service.  

III.  Governing Laws, Regulations and Legal Analysis

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of his alleged stressor.  Instead, the record must contain 
evidence that corroborates his testimony or statements.  
Cohen, 10 Vet. App. at 146-47.

The evidence does not establish, and the veteran does not 
assert, that his claimed stressors during his Korean service 
are combat related.  Absent credible evidence that the 
veteran's claimed stressors during his Korean service are 
combat related, the lay statements of record, alone, are not 
sufficient to establish the occurrence of any in-service 
stressor; rather, corroborating evidence is needed to support 
the claim for service connection.  See 38 C.F.R. § 3.304(f).

The Board notes that the evidence is equivocal as to whether 
the veteran actually suffers from PTSD.  A private 
psychologist has rendered a diagnosis of PTSD due to the two 
stressors described by the veteran.  VA PTSD examinations in 
March 2004 and July 2004 did not diagnose PTSD.  Even 
assuming, without deciding, that the veteran has a diagnosis 
of PTSD rendered in accordance with VA regulations, the Board 
finds that, in this case, the claim must nonetheless fail 
because another essential criterion-credible evidence that 
the claimed stressor actually occurred-has not been met.

The veteran has submitted numerous lay statements to verify 
his account of the two claimed inservice stressful events.  
The Board finds all the lay witness statements not to be 
credible.  Regarding the putative explosion, the Board notes 
that service medical records are negative for any such 
accident or resulting injuries.  The veteran essentially 
stated that records of his injuries were destroyed by fire at 
the National Personnel Records Center in 1973.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule in fire-related 
cases).  The Board notes that the veteran's service medical 
records contain documents dated before and after July 1954, 
however, some of them show some fire damage around the edges 
of the documents.  Even assuming, without deciding, that some 
of the veteran's service medical records were destroyed, the 
record does contain his discharge examination which shows no 
complaints or findings of any injury.  In addition, the 
veteran did not inform medical personnel about this putative 
accident when seeking post-service treatment for the 
conditions he currently claims was caused by the accident 
until 1994.  In fact, when applying for service connection 
for hearing loss and sinusitis in 1985, he mentioned 
inservice problems in 1953 and 1955, not in 1954; nor did he 
mention any explosion.  The Board finds it inconceivable that 
a veteran would specifically describe an incident down to the 
exact date to relatives, friends and coworkers yet fail to 
mention the incident to medical personnel when seeking 
treatment for the conditions he now claims was caused by the 
incident.  Therefore, the Board finds the statements of the 
veteran and his service acquaintance regarding the putative 
gas explosion not to be credible.  Regarding the other lay 
witnesses, who relate the veteran's post-service statements, 
the Board cannot find the reiteration of the veteran's 
statements derivatively through other lay persons to be 
probative of this issue.  Thus, the Board finds that there is 
no competent evidence of record demonstrating that the gas 
explosion occurred.  

Regarding the claim that the veteran was erroneously informed 
that a relative had died, his service personnel records do 
indicate a transfer from Japan to Puerto Rico in November 
1954.  However, there is no evidence that the transfer was 
due to any such erroneous information regarding a family 
death.  His wife stated that the veteran and his parents 
informed her of the incident in 1960.  His brother relates 
that the veteran had nightmares about the incident in 1956.  
Such statements do not constitute credible evidence as they 
do not corroborate the actual incident. 

Absent credible supporting evidence of the two claimed in-
service noncombat stressors, the requirements for service 
connection for PTSD have not been met.  Under these 
circumstances, the benefit- of-the-doubt doctrine is not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is denied.



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


